UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6154



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL TRAVIS WIGGINS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
District Judge. (1:00-cr-330-2; 1:05-cv-456-FWB-WWD)


Submitted:   March 10, 2006                 Decided:   March 30, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Travis Wiggins, Appellant Pro Se. Angela Hewlett Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Travis Wiggins seeks to appeal the district

court’s order adopting the recommendation of the magistrate judge

and dismissing as untimely his petition filed under 28 U.S.C. §

2255 (2000).     An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find    that   the    district      court’s      assessment     of   his

constitutional     claims     is   debatable       or   wrong    and   that   any

dispositive procedural ruling by the district court is likewise

debatable.      See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).           We have independently reviewed the

record   and    conclude    that   Wiggins   has    not   made   the   requisite

showing.   Accordingly, we deny a certificate of appealability and

dismiss the appeal.        We deny Wiggins’s motion for release pending

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                     - 2 -
        DISMISSED




- 3 -